 HERCULES, INC.241Hercules, Inc. and International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America,UAW, Petitioner.Case 21-RC-14146June 28, 1976SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the determinative chal-lenges to ballotscast in anelection held on June 11,1975,iand the Hearing Officer's report 2 recom-mending dispositionof same.The Board has re-viewed the record in light of the Employer's excep-tions and brief, and hereby adopts the HearingOfficer'sfindings'and recommendations with thefollowing modification.The Hearing Officer found that the challenge tothe ballot of Margaret S. McDaniel should be over-ruled, relying solely on the fact that the Employerfailed to clearly communicate to her its intent to ter-minate the employment relationship. We disagree.McDaniel began work for the Employer on Octo-ber 3, 1974, as an inspector-packer. She worked spo-radically, due to illness and family problems,as wellas lack of work. On December 4, 1974, she became illat work. The next day she asked for a leave of ab-sence, informing Plant Superintendent Duncan Pat-terson that she would be out indefinitely. Pattersongranted her the leave but told her that she would loseher seniority. He also told her to call when she wasable to return to work and that he would call herwhen there was an opening.McDaniel questionedwhy she would lose her seniority but said that sheaccepted the decision.On December 20, 1974, theEmployer sent its corporate headquarters in Dela-ware a notice of McDaniel's termination.McDaniel received a medical release to return towork on January2, 1975.However,she did not noti-fy the Employer that she was able to return to workuntil the first of March,at which time she spoke tothe company receptionist.She was told by the recep-tionist that she would be called. One week later, Mc-Daniel again spoke to the receptionist who told hershe would be contacted when there was an opening.McDaniel did not seek to speak to anyone in author-ity, and she had no subsequent formal communica-tion with the Employer.When she attempted to votein the representation election on June 11, she wastold that she was not on the eligibility list, allegedlylearning for the first time that her employment withthe Employer was considered terminated.The Employer's personnel manual provides:ARTICLE V-SenioritySection 1.Seniority Rules*(b)An employee shall not attain seniority untilhe has completed a probationary period of forty(40) days worked in the employ of the Employ-er, after which time his seniority shall date fromhis date of hire 4Section 2.Loss of SeniorityContinuous service shall be broken and recallright forfeited by**iThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election approvedby theRegional Director for Region 21 ofthe National Labor Relations Boardon May 19, 1975 The tally was 23 for,and 22 against,the Petitioner,there were 4 challenged ballots On Novem-ber 4,1975, after consideration of the exceptions(the Heanng Officer incor-rectly states there were no exceptions filed), the NationalLaborRelationsBoard adopted the Acting Regional Director's report recommending thatthe Employer's objections to conduct affecting the election be overruled andthat one of the challenges be sustained and directed a hearing on the issuesraised by the remaining challenged ballots(The Board's original Decisionand Order remanding this proceeding to the Regional Director is not report-ed in Board volumes )2Relevant portions of the Hearing Officer's report are attached hereto asan appendix.3The Employer has excepted to certain credibility resolutions of theHeanng Officer It is the established policy of the Board not to overrule aHeanng Officer's credibility resolutions unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incorrectThe Coca-Cola Bottling Company of Memphis,132 NLRB 481, 483 (1961),Stretch-Tex Co,118 NLRB 1359,1361 (1957)We find no sufficient basisfor disturbingthe credibilityresolutions in this case*D(b)Absence from work for a period equal to anemployee's length of continuous service with theEmployer up to a maximum of twelve (12) con-secutive months.The Heanng Officer, in finding McDaniel eligiblebecause of the Employer's failure to notify her of hertermination, applied the rule applicable to thosecases in which an employee is granted sick leave onan indefinite basis and has every reason to expectthat he or she will be returned to work upon recoverywith full employment rights. We disagree. Rather wefind that McDaniel had no such expectations. Whenshe was granted the leave of absence, she was ex-Under thisformula, McDaniel had not completed the probationary pe-riod225 NLRB No. 31 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressly told that she would not be returned immedi-ately but that she would have to await an openingand that when she did return she would have nomore rights in terms of seniority than a new hire.Thus, McDaniel was not granted a leave of absencein the ordinary sense of the word which implies acontinuing employer-employee relationship.'Other facts here also demonstrate that McDaniel'semployment was in fact terminated in December1974.Under the Employer's personnel rule callingfor termination when an employee is absent for aperiod equal to the length of continuous service withthe Employer, McDaniel forfeited her employee sta-tus since her absence far exceeded in length her peri-od of service. Further, the Employer itself treated herleaving as a termination when, in December 1974, itnotified its headquarters that she had been terminat-ed. In these circumstances, we find that the failure toformally notify McDaniel of her termination, whileperhaps some evidence that she may not have beenseparated then, is on balance insufficient to,establishcontinued employee status .6Since we find that McDaniel was terminated inDecember 1974, we shall sustain the challenge to herballot. Since we are sustaining the challenges to all ofthe ballots which remain in controversy and sincePetitioner has received a majority of the votes cast,we shall certify Petitioner as the collective-bargainingrepresentative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union, Unit-ed Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, and that, pursuantto Section 9(a) of the National Labor Relations Act,as amended, the said labor organization is the exclu-sive representative of all the employees in the follow-ing appropriate unit for the purpose of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment:Allproduction employees employed at theEmployer's premises at 6881 Eighth Street, Bue-na Park, California; excluding all plant and of-fice clerical employees, maintenance employees,professional employees, guards, and supervisorsas defined in the Act.5 SullivanSurplus Sales Inc,152 NLRB 132, 156-157 (1965),Arrow Spe-cialties,Inc,177 NLRB 306, 317 (1969)6AmericanMotors Corporation, PartsDivision, 206 NLRB 287, 291 (1973).APPENDIXFindings of Fact and ConclusionsRobert H. Arnold:Robert Arnold began work for Haskon, Inc., a sub-sidiary of Hercules, Inc., in 1971, as a truckdriver. OnNovember 24, 1972, Arnold obtained a PUC licenseand started a trucking company called A-Line. OnNovember 30, 1972, Arnold'sjob classification at Has-kon was changed from truckdriver to warehouseman.Arnold also received a reduction in pay from $5 an hourto $3.43 an hour. On January 2, 1973, Arnold leasedtwo tractors and six trailers from Haskon to operatehis trucking business. This lease arrangement contin-ued until November 1973, when Hercules took directcontrol of Haskon and continued operating as Hercu-les. At this time, Arnold purchased his own equipment,consisting of two tractors and four trailers, and contin-ued his trucking operation.During the same period of time and continuing todate, Hercules has employed Arnold as a warehouse-man. However, contrary to other employees, Arnolddoes not punch a timeclock and does not ever see histimecard, though a timecard is maintained for him byMr. Kelly, plant manager of Hercules, or his secretary.Under a gentlemen's agreement between Arnold andKelly, Arnold promised to give Kelly 8 hours' work for8 hours' pay. No other employee has entered into sucha verbal arrangement with the Employer. Also, all otheremployees are required to punch a timeclock. Arnoldschedules his own work hours, which he determinesaccording to the needs of the Company. Thus, if a truckmust be loaded either before or after the normal dayshift,Arnold will schedule his time to come in eitherearly or late, to ensure that the truck is loaded on time.IfArnold should happen to work more than 8 hoursin I day, he makes it up by working a lesser numberof hours the next day. Arnold does not report his hoursworked to anyone, but just puts in approximately 40hours a week as he promised he would. Furthermore,Arnold does not report to Plant Superintendent Aus-mus but reports directly to Kelly, if anyone. Hercules'equipment is seldom used to make deliveries. Rather,Hercules contracts with A-Line for all its local deliver-ies. Though A-Line has an office in Long Beach, ordersfrom Hercules to A-Line are transmitted directly byKelly to Arnold at the Hercules premises. The trucksof both Hercules and A-Line are parked in an emptylot next door to the Hercules plant.The Petitioner has presented witnesses who testi-fied that, until the time of the election, they neversaw Arnold working as a warehouseman, and that, ifArnold was seen in the plant, it was just walkingaround, drinking coffee, or working on a truck. Em-ployee Luccynski testified that Arnold told her he HERCULES, INC.could do what he pleased because he owned his ownbusiness.While suggestive, such testimony is insuffi-cient to wholly refute the testimony of Arnold orAusmus, both of whom testified that 90 percent ofArnold's time was spent in performing warehouseduties. Both men testified that Arnold worked vari-ous shifts as needed and the Petitioner'switnessesadmitted that they were not in a position to observethe warehouse area during working time. Thus, thePetitioner has not presented sufficient evidence todisprove the testimony of Ausmus and Arnold thatArnold spends 90 percent of his time at the plantperforming warehouse functions similar to those per-formed by other warehousemen and that he receivesthe same benefits enjoyed by other employees.Nevertheless, the question remains whether Ar-nold shares the same community of interest withother employees. Arnold is the sole owner of A-Line.Hercules uses A-Line exclusively for local deliveries.Arnold schedules his time at Hercules so that thetrucks can be loaded expeditiously. However, thetrucks he loads are his own trucks. Thus, Arnold'sinterest in performing his work is more than that of aconscientious employee. Arnold has a proprietary in-terest inseeing that his trucks are loaded and dis-patched as promptly as possible. Therefore, basedupon the record as a whole, including Arnold's spe-cial relationship with Hercules and his obvious pro-prietary interest in advancing his own business, I findthat Arnold does not share a community of interestwith other employees 2 and I recommend that thechallenge to his ballot be sustained.Jeffrey C.Meyer:JeffreyMeyer began work at Hercules on Septem-ber 19, 1973. He terminated his employment on April8, 1974. On June 13, 1974, Meyer was rehired as amachine operator. Meyer continued his employmentuntilMarch 7, 1975, when he informed Mr. Kellythat he was quitting.' Meyer returned to work at Her-cules on May 1, 1975. When he attempted to vote inthe NLRB election held on June 11, 1975, Meyer waschallenged by the Board Agent on the ground thathis name was not on the voting eligibilitylist. In or-der to be eligible to vote in an election, the voter in2SmithAlarmSystems &Central Station Alarm Co,209 NLRB 835(1974), enfd524 F 2d 983 (C A 5, 1975)JBased upon my observations of Meyer,his demeanor,and his consistenttestimony under strong cross-examination by all parties, I conclude thatMeyer was truthful in his testimony I, therefore,credit his testimony that hetoldMr Kelly that he had quitThe recordas a whole further supports thisconclusion For instance,Plant Superintendent Ausmus, who, at the time,was employed by Hercules as a maintenance mechanic,testified that heasked Meyer why he had left and Meyer replied he was dissatisfied with theway Scotty[Patterson]was treating him Furthermore,Kelly's version of theconversation is that Meyer approached him and told him that he had gottenwork.Kelly testifies he said "Good luck Jeff, giveita try "Kelly says hetoldMeyer, "If it doesn't work out, you may come back to your presentJob" Kelly admits he did not fix any time limit The Employer contendsthat by this and similar statements made earlier to Meyer, Kelly granted243question must have been an employee during the es-tablished eligibility date and on the date of the elec-tion itself.4 Based upon the record as a whole and myobservations of the witnesses and their demeanor, Iconclude that Meyer had not requested nor had hebeen granted a specific leave of absence. Rather, Ifind that Meyer quit his employment on March 7,1975, and, therefore, was not an employee as of theestablished eligibility date. I, therefore, recommendthat the challenge to his ballot be sustained.Margaret McDaniel:McDaniel began work for Hercules on October 3,1974, as an inspector-packer. She was employed onthe third shift. On the morning of December 4, 1974,during the course of her shift, McDaniel became ill.That afternoon, after her work shift, McDaniel vis-ited a physician for treatment. Subsequently, Mc-Daniel appeared at the plant and spoke to Plant Su-perintendent Patterson. She asked for a leave ofabsence, and it was granted. Patterson confirms thatMcDaniel had departed on a leave of absence.' KentDickson, McDaniel's leadman, was informed by Car-ol LeBlanc that McDaniel was under a doctor's care.McDaniel continued to visit her physician fortreatment and, in March 1975, telephoned the Com-pany and left word that she was physically able toreturn to work. She then waited at home for recall.When McDaniel appeared at the plant on June 11,1975, to vote in the NLRB election, she was in-formed for the first time that she had been terminat-ed.' Inasmuch as the "customary procedure and poli-cy of the Board on issues of eligibility is that in orderto terminate an employment relationship there mustbe a manifestation of the intent to terminate which isclearly communicated to the other party,"' I findthatMcDaniel was an eligible voter as of the estab-lished eligibility date and on the day of the election.I therefore recommend that the challenge to her bal-lot be overruled.Meyera leave of absence statusHowever, I find that Meyerhad not re-quested a leave of absenceMoreover, I find themere statement that anemployee can return at anytime, so vague and indefinite in nature as to notconstitute a leave of absenceSeeChannel Master Corporation,114 NLRB1486, 1489 (1955)Greenspan Engraving Corp,137 NLRB 1308, 1309 (1962),Gulf StatesAsphalt Company,106 NLRB 1212, 1214 (1953),ReadeManufacturing Com-pa,100 NLRB 87, 89 (1952),Bill Heath,Inc, 89 NLRB1555 (1950)Patterson contends that McDaniel had asked for a leave of absence forpersonalreasons ratherthan for medicalreasons In my observations ofbothwitnessesand their demeanor, I notedthat, while McDaniel appearedto be an honest, truthful, and forthrightwitness, Patterson was more vagueand hesitant in his responsesTherefore,in resolvingany conflictsbetweenthe two witnesses,IcreditMcDaniel's versionoverPatterson'sversionwhereverthey are in conflict6 The Employer contends that McDaniel wasautomatically terminatedon December 20, 1974, under establishedcompany rules However, thisdecision was never communicated to McDaniel,and I so find.7N L R Bv Staiman Brothers,466 F 2d 564 (C A 3, 1972);N LR B vPacific Gamble Robinson Co,438 F 2d 112 (C A 9, 1971),Westchester Plas-tics of Ohio, Inc v N L R B,401 F 2d 903, 908 (C A 6, 1968),WCAR, Inc,203 NLRB 1235 (1973),MiamiRivet Co,147 NLRB 470, 483-484 (1964),Otarion ListenerCorp,124 NLRB 880 (1959)